Citation Nr: 1110098	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-10 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at an RO hearing in October 2007, and a transcript of the hearing is associated with his claims folder.  

The case was previously before the Board in October 2010, when the 2 issues currently on appeal were remanded to the RO for additional development and the issue of service connection for PTSD was granted.  


FINDING OF FACT

1.  The Veteran does not have a currently diagnosed heart disability.  

2.  The Veteran's current tinea cruris and seborrheic dermatitis were not manifest in service and are unrelated to any incident of service, including Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for heart disability are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for skin disability are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in March 2005.  The notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), concerning effective date and degree of disability, was furnished in November 2010.  This was followed by subsequent adjudication, curing the timing error.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO complied with the Board's October 2010 remand by providing the Veteran with the effective date and degree of disability notice.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained medical opinions as to the etiology and severity of disabilities; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO's actions complied with the Board's October 2010 remand by obtaining VA examinations as indicated and readjudicating the issues.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Pertinent criteria

The issues before the Board involve claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


38 C.F.R. § 3.309 (e) Disease associated with exposure to certain herbicide agents.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  For purposes of this decision, the Board acknowledges that chloracne or other acneform disease consistent with chloracne is included among the listed diseases.  Moreover, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  For purposes of this regulation, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  75 Fed. Reg. 53202.

1.  Heart Disability

The Veteran appeals the RO's August 2005 denial of service connection for heart disability.  He feels that he has a heart disability and that it is due to shell shock from Vietnam.  He indicates that his heart thumps and races and that a doctor told him that he has a murmur.  

Service treatment records do not show heart trouble or diagnosis and in February 2000, the Veteran's heart had a normal size.  In April 2000, a heart murmur was found.  It was felt to be possibly benign or mitral.  An electrocardiogram was scheduled, and an electrocardiogram in February 2002 was normal.  

On VA examination for the Veteran's heart in October 2010, the Veteran had no evidence of congestive heart failure or pulmonary hypertension.  No extra heart sounds were present; and he had a regular rhythm and normal heart size.  The examiner indicated that the Veteran does not have heart disease, including ischemic heart disease.  

Based on the evidence, the Board concludes that service connection is not warranted for heart disability.  The preponderance of the evidence indicates that the Veteran does not have a heart disability.  An echocardiogram was normal in February 2002, no heart disability has been diagnosed, and the examiner in October 2010 indicated that the Veteran does not have a heart disability.  The existence of a currently diagnosed disability is a cornerstone of a service connection claim.  In the absence of a currently diagnosed heart disability, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

While the Veteran may believe that he has a heart disability and that it is related to his service, he is a layperson who, as such, is not competent to indicate that he has a heart disability or its etiology.  Medical evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

II.  Skin Disability

The Veteran appeals the RO's August 2005 denial of service connection for skin disability.  He feels that service connection is warranted for skin disability as it started in Vietnam.  He thinks it was due to thick vegetation and being hot and humid every day without the chance to shower every day.  In March 2005, he did not report any treatment any earlier than October 2001.  

Service treatment records show no skin treatment or diagnosis, and the Veteran's skin was reported to be clinically normal on service discharge examination in December 1971.  An examination in January 1976, apparently for reserve purposes, shows that the skin was again evaluated as normal.  Significantly, the Veteran expressly checked the appropriate box to deny skin disease.

In February 2000, the Veteran reported that he had itching in the groin area.  The assessment was likely a fungal rash of the testicle/scrotal area.  

In October 2007, the Veteran testified that his current skin disability was due to Agent Orange exposure, and that it started in service but that it was not treated in service.  

On VA examination in October 2010, the Veteran was found to have tinea cruris and seborrheic dermatitis.  The examiner reviewed the Veteran's claims folder and found that his skin conditions were not caused by or a result of service.  The examiner indicated that they were not service incurred or causally related to service activity.  

The Veteran is contending that his skin problem began during service and has continued ever since.  

In adjudicating a claim, the Board must assess the competence and credibility of lay statements of the Veteran.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reaffirmed that VA must consider the competency of lay evidence in order to determine if it is sufficient to establish a nexus. 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

The Veteran as a layperson is certainly competent to report symptoms which he has observed and experienced.  However, after reviewing the totality of the evidence, the Board is unable to find his assertions of a continuity of symptoms since service to be credible.  This is not a case where there is just a mere lack of contemporaneous evidence of skin complaints or clinical findings.  To the contrary service treatment records show that a trained medical examiner at the time of the Veteran's discharge examination found his skin to be clinically normal.  There is no evidence that the Veteran reported any skin problems at any time during service, although he did seek medical treatment for various other disorders.  In other words, he had the opportunity to report any skin problems during service, but did not do so.  The Board also notes that the Veteran's skin was clinically normal on examination in 1976, several years after his discharge from active service.  In fact, at that time the Veteran himself denied any skin disease.  His current assertions are simply inconsistent with his prior actions and the contemporaneous medical evidence which expressly found his skin to be clinically normal on discharge from service and again several years later.  

Having found the Veteran's assertions of a continuity of pertinent symptoms since service not credible, the Board must find that the lack of any persuasive evidence of skin problems for many years after service fully supports the October 2010 medical examiner's opinion that there is no relationship to service, or to Agent Orange exposure during service.  Not only is there a negative medical opinion addressing the Veteran's specific claim, but the currently diagnosed skin disorders are not included in the list of presumptive diseases for herbicide exposure.  As a layperson, the Veteran is not competent to render an opinion as to medical causation, and there is otherwise no competent evidence of record in support of the Veteran's claim.  In sum, the Board finds that the preponderance of the evidence is against entitlement to service connection for the Veteran's current skin disorders. 


ORDER

The appeal is denied as to both issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


